DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.

Information Disclosure Statement
The information disclosure statement filed January 1, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the cited document, an office action in Japanese accompanied by an English translation, has been supplied. Additionally, the document which was supplied appears to be a foreign patent with machine translation of the abstract and the international search report, which is not the same as an actual office action.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Drawings
The drawings were received on November 29, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsuda et al (US Patent Application Publication No. 2016/0169595, previously of record).
Regarding claim 1, Matsuda discloses:
a distributor for distributing fluid to a plurality of fluid outlets (11A, 11B, see figures 29 and 30 and paragraphs [0144] and [0145]), the fluid flowing from a fluid inlet (22a, see figure 31), the distributor comprising:
a plurality of branching flow paths (23a on plate 23.1, see figure 30 and corresponding unnumbered branching paths on plate 23.3, see figure 30) having an upstream branching flow path and downstream branching flow paths located closer to the plurality of fluid outlets than is the upstream branching flow path (downstream is, by definition, closer to the exit than the entrance), the upstream branching flow path having ends (upper and lower ends, see figure 30), the downstream branching flow 
an intermediate flow path (paths on plate 23.2, see figure 30) provided between the upstream branching flow path and at least one of the downstream branching flow paths, the intermediate flow path connecting the upstream branching flow path and the at least one of the downstream branching flow paths,
the distributor being formed in such a manner that the fluid flows in a direction from the fluid inlet to the plurality of branching flow paths,
the intermediate flow path having one end connected, at a position facing one of the ends of the upstream branching flow path, to the upstream branching flow path and the other end connected, at a position facing the center of one of the downstream branching flow paths, to the at least one of the downstream branching flow paths (see figure 30),
the intermediate flow path causing the fluid flowing from the one end to change a flow direction of the fluid without the fluid branched and then flow out the other end (branching occurs at the inlet to the intermediate flow path; passing from the inlet to the outlet of the intermediate flow path causes the fluid to change directions without further branching, see figure 30).

Regarding claim 2, the intermediate flow path is formed in such a manner that a flow path length of a portion connecting the one end and the other end is at least two times greater than a flow path width of a portion perpendicular to the portion connecting the one end and the other end (see figure 30).



Regarding claim 8, Matsuoka discloses a heat exchanger, comprising the distributor as recited in claim 1 and detailed above, and
a plurality of heat transfer tubes (4, see figure 28 and paragraph [0141]) into which the fluid flowing out of the plurality of fluid outlets of the distributor flows.

Regarding claim 9, the plurality of heat transfer tubes are each a circular or flat tube (tubes 4, see cross sections in figure 2; see also figure 28).

Regarding claim 10, the heat exchanger of Matsuoka serves as each of an evaporator and a condenser, depending upon the operation (see paragraph [0156]).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that the figures have been re-submitted and are now clear. This is correct, and the objection has not been maintained.
It is argued on page 8 that the specification has been amended. This is correct, and the replacement abstract and corrected specification are acceptable.

The presence of the plates 24_1, 24_2, and 24_3 does not change the how the ends of the flow paths are facing. This is made especially clear by figure 30, relied upon in the above rejection. Additionally, “facing” is not the same as “is directly connected to” or “is immediately adjacent to”. Therefore, the argument is unpersuasive.
It is similarly argued on page 11 that neither intermediate flow path 23A_2 nor non-branching flow path 23C is formed at a position facing the center of the branch flow path. Again, the presence of plates 24_1, 24_2, and 24_3 does not change how the flow paths 23 are facing, and therefore the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763